[Cite as Meier v. Brian Meier, 2017-Ohio-1109.]


                                       COURT OF APPEALS
                                    FAIRFIELD COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT

                                                          JUDGES:
STACY MEIER NKA MITCHELL                          :       Hon. W. Scott Gwin, P.J.
                                                  :       Hon. William B. Hoffman, J.
                        Plaintiff-Appellant       :       Hon. Craig R. Baldwin, J.
                                                  :
-vs-                                              :
                                                  :       Case No. 16-CA-42
BRIAN MEIER                                       :
                                                  :
                     Defendant-Appellee           :       OPINION




CHARACTER OF PROCEEDING:                              Civil appeal from the Fairfield County Court
                                                      of Common Pleas, Domestic Relations
                                                      Division, Case No. 2013 DR 00096


JUDGMENT:                                             Dismissed




DATE OF JUDGMENT ENTRY:                               March 27, 2017


APPEARANCES:

For Plaintiff-Appellant                               For Defendant-Appellee

JAMIE MANNING                                         HOLLY REGOLI
65 S. Parsons Avenue, Ste. C                          433 East Main Street
Columbus, OH 43205                                    Lancaster, OH 43130
Fairfield County, Case No. 16-CA-42                                                        2

Gwin, P.J.

       {¶1}   Appellant appeals the October 7, 2016 judgment entry of the Fairfield

County Court of Common Pleas, Domestic Relations Division, denying appellant’s motion

to set aside magistrate’s order.

                                   Facts & Procedural History

       {¶2}   Appellant Stacy Meier filed a complaint for divorce from appellee Brian

Meier in March of 2013. The parties have one minor child who was born on September

7, 2007. In May of 2013, the trial court issued a decree of divorce. Also in May of 2013,

the parties filed an agreed shared parenting plan.

       {¶3}   On April 11, 2016, appellee filed a motion to modify the allocation of parental

rights and requested he be named the legal custodian and residential parent of the minor

child. On April 18, 2016, appellee filed a motion for emergency custody of the minor child.

On the same day, the magistrate granted appellee’s motion for emergency custody,

granted temporary custody of the child to appellee, and set the motion for emergency

custody for a full hearing. The magistrate conducted a full hearing on appellee’s motion.

Additionally, the parties entered into an agreed entry on parenting time.

       {¶4}   The magistrate issued an order on July 25, 2016, finding the ex parte

emergency temporary custody order should be continued and stating that custody of the

minor child should remain with appellee. Also in July of 2016, appellant filed a motion to

reallocate parental rights and responsibilities.     Appellant requested the trial court

terminate the shared parenting order and designate her as the child’s residential parent

and legal custodian.
Fairfield County, Case No. 16-CA-42                                                      3


       {¶5}   On August 4, 2016, appellant filed a motion to set aside the July 25th

magistrate’s order. The trial court issued a judgment entry on October 7, 2016 denying

appellant’s motion to set aside.      The trial court found there was no error in the

determination of the facts and the application of the law by the magistrate. On August

26, 2016, the trial court ordered psychological evaluations of appellant and appellee at

the request of the guardian ad litem. Further, the trial court set the parties’ motions to

reallocate parental rights and responsibilities for a bench trial on March 27, 2017. Prior

to the trial, appellant filed an appeal of the October 7, 2016 judgment entry.

       {¶6}   Appellant appeals the October 7, 2016 judgment entry of the Fairfield

County Court of Common Pleas, Domestic Relations Division, and assigns the following

as error:

       {¶7}   “I. THE TRIAL COURT ERRED WHEN IT FOUND NO ERROR IN THE

DETERMINATION OF FACTS AND THE APPLICATION OF THE LAW, TO GRANT

TEMPORARY CUSTODY, PURSUANT TO AN EMERGENCY CUSTODY ORDER.”

                                                I.

       {¶8}   Appellant argues the trial court erred in denying her motion to vacate the

magistrate’s order. Appellee contends the order at issue is not a final appealable order.

       {¶9}   Thus, as a preliminary matter, we must determine whether the order under

review is a final, appealable order. If an order is not final and appealable, then we have

no jurisdiction to review the matter and must dismiss it. See Gen. Acc. Ins. Co. v. Ins.

Co. of N. America, 44 Ohio St.3d 17, 540 N.E.2d 266 (1989).

       {¶10} Ohio law provides that appellate courts have jurisdiction to review only final

orders or judgments. See, generally, Section 3(B)(2), Article IV, Ohio Constitution; R.C.
Fairfield County, Case No. 16-CA-42                                                         4


2505.02. To be final and appealable, an order must comply with R.C. 2505.02 and Civ.R.

54(B), if applicable. R.C. 2502.02(B) provides the following, in pertinent part:

       (B) An order is a final order that may be reviewed, affirmed, modified, or

       reversed, without or without retrial, when it is one of the following:

       (1) An order that affects a substantial right in an action that in effect

       determines the action and prevents a judgment;

       (2) An order that affects a substantial right made in a special

       proceeding or upon a summary application in an action after

       judgment. * * *

       {¶11}   A “substantial right” for purposes of R.C. 2905.02 is a legal right entitled to

enforcement and protection by law. State ex rel. Hughes v. Celeste, 67 Ohio St.3d 429,

619 N.E.2d 412 (1993).       Generally, the question of whether an order is final and

appealable turns on the effect the order has on the pending action, rather than the name

attached to it, or its general nature. In re: Murray, 52 Ohio St.3d 157, 556 N.E.2d 1169

(1990).

       {¶12} An “order which affects a substantial right has also been interpreted to be

one which, if not immediately appealable, would foreclose appropriate relief in the future.”

State v. Shaffer, 8th Dist. Cuyahoga No. 87552, 2006-Ohio-5563, Bell v. Mt. Sinai Med.

Ctr., 67 Ohio St.3d 60, 616 N.E.2d 181 (1993). To establish an order affects a substantial

right, the appellant must establish that, in the absence of immediate review of the order,

he or she will be denied effective relief in the future. Id.

       {¶13} In the case cited by appellant in her reply brief, Bromberg v. Carter, 5th Dist.

Fairfield No. 15-CA-61, 2016-Ohio-2966, neither party argued the order at issue in the
Fairfield County, Case No. 16-CA-42                                                          5


case was not final and appealable so this Court did not address that issue. Further, unlike

in the instant case, there was no court order in place regarding custody in that case.

       {¶14} In this case, the parties had a shared parenting agreement in place and

both parties filed motions to reallocate parental rights and responsibilities. The trial court

ordered psychological evaluations of both parties and scheduled a three-day trial to

address both parties’ motions to reallocate. The bench trial has not yet been conducted.

As this Court stated in Fritz v. Burch, 5th Dist. Stark No. 2008CA00286, 2009-Ohio-4004,

“[t]emporary * * * child custody orders have been held not final appealable because of

their interlocutory nature.” Id., citing Williams v. Williams, 11th Dist. Trumbull No. 2002-

T-0101, 2004-Ohio-3992.

       {¶15} Here, appellant does not establish that, in the absence of immediate review

of the order, she will be denied effective relief in the future, as her motion to reallocate is

set for trial and remains pending before the trial court. By its own terms, the order

continuing the ex parte emergency temporary custody order is temporary. “A temporary

order is interlocutory in nature. Because such orders are subject to modification by the

trial court, interlocutory orders are not immediately appealable.” Fritz v. Burch, 5th Dist.

Stark No. 2008CA00286, 2009-Ohio-4004, citing Brooks v. Brooks, 117 Ohio App.3d 19,

689 N.E.2d 987 (10th Dist. 1996).
Fairfield County, Case No. 16-CA-42                                                       6


      {¶16}      Therefore, we find the trial court’s October 7, 2016 order is not final and

appealable. This Court lacks jurisdiction to address appellant’s assignment of error.

Accordingly, the appeal is dismissed.

By Gwin, P.J.,

Hoffman, J., and

Baldwin, J., concur